Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 2, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits under the special unemployment assistance program effective June 17, 1975 because she was not available for employment. Claimant, after being out of the labor market for 13 years, was employed as a cafeteria aid for a school district during the school year September, 1974 to June 16, 1975. Previously, she had worked about seven years as a typist and general office worker. Although aware that her job would end when school closed, she made no effort to contact private schools or day camps before the end of the term. Thereafter, she contacted two nursery schools where there were no jobs available, and canvassed three neighborhood shops for office work. The record is clear that she limited the hours and area where she would work. There was substantial evidence before the board upon which to base its decision that the claimant was not available for employment. Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Mahoney and Reynolds, JJ., concur.